﻿It is a great pleasure for me to extend to Mr. Lusaka my most sincere congratulations on his election to the presidency of the General Assembly at its thirty-ninth session. His election to that high office is an honour to his country and to him personally. His great knowledge and experience of the United Nations will, I am sure, enable him to guide the deliberations of this session to fruitful results. I assure him that my delegation will always lend him its entire support and co-operation to help him shoulder the heavy responsibilities entrusted to him.
323.	I should like to take this opportunity to express the gratitude of my delegation to his predecessor, Mr. Jorge Illueca, of Panama, who demonstrated exemplary competence and devotion during his presidency of the thirty-eighth session.
324.	It is also a great pleasure for me to pay a tribute to the Secretary-General for his zeal and devotion to the purposes and principles for which the United Nations was created and for the consistency of his efforts to promote peace and understanding among the nations of the world.
325.	The delegation of Djibouti is also happy to congratulate the State of Brunei Darussalam on its independence and welcomes it most warmly to membership in the United Nations. We are happy to see Brunei Darussalam take its place here among the great family of the United Nations. We hope that soon we will be able to co-operate with that country.
326.	Meeting once again here in the General Assembly, we find ourselves faced with many international problems that require great efforts of understanding and co-operation from us all.
327.	We believe that the United Nations is the forum most suited to the exchange of ideas. It provides the most favourable atmosphere for developing human relations for the promotion of international understanding, peace and security. This is why we believe in the purposes and principles of the United Nations, particularly at a time when economic, social and political turmoil are creating hotbeds of tension and disruption in many parts of the world, especially in the third world. This dangerous situation in Africa, Asia and Latin America could, if remedies are not found rather swiftly, threaten the very survival of their populations.
328.	Moreover, because of the escalation of tension that has been triggered particularly by the arms build-up, the entire world is living through a nuclear nightmare which could ultimately eliminate any glimmer of hope. All of us here are concerned about this danger, which would spare nobody. The nuclear and conventional arms races do not help dialogue among nations and are not in accordance with the principles underlying the creation of the United Nations following the terrible Second World War.
329.	How can we speak of co-operation if the nuclear danger and this tension hang over our heads? We trust that through our combined efforts we shall be able to bring about a relaxation of tension, which will be in the interest of the peoples of the entire world.
330.	Turning to the economic crisis, we are all aware of the fact that we would be virtually powerless to control the world economy unless there were full co-operation between the United Nations and its Member States.
331.	The deterioration of the international economic situation has led the international organizations to give priority to studying ways and means of achieving a rapid improvement in the economy. Yet the problem of restructuring the world economy with a view to establishing a new international economic order based on more equitable economic relations remains unsolved. Only an atmosphere of mutual trust and a common determination to arrive at agreement on the most crucial issues will enable us to overcome the difficulties and lead us out of the deadlock in the negotiations between the developed and the developing countries.
332.	I want to emphasize the terrible consequences of the economic crisis for Africa, which is most seriously affected by this situation. This problem has become a source of major concern and a matter of priority in the United Nations, as can be seen by the praiseworthy initiative of the Secretary-General and as has been emphasized in many international forums.
333.	The African countries, aware of the gravity of the situation, have advanced various constructive solutions to help resolve the crisis. These proposals, which are contained in the Special Memorandum on Africa's Economic and Social Crisis, adopted by the Conference of Ministers of the Economic Commission for Africa, held at Addis Ababa in May of this year, reflect the views of African Governments and should be given due attention by the international community. In this connection, we urge the world community to co-operate fully with African Governments in their efforts.
334.	The Republic of Djibouti, which ranks as one of the least developed countries, is experiencing a rather precarious economic situation because of its lack of natural resources and the non-existence of productive agricultural and industrial activities. My country has to import most of its consumer goods and food at very high prices. In addition, the acute shortage of qualified and experienced manpower in almost all public and private sectors aggravates the economic situation.
335.	We also suffer from periodic droughts, the most recent of which affected more than a fifth of the population and destroyed a large percentage of our livestock.
336.	In addition, the Republic of Djibouti, despite its meagre resources, welcomes in its territory refugees, and this makes even heavier the burden of the Government.
337.	The economy of our country has so far been service-oriented, and this sector will be improved and modernized in years to come to meet national, regional and international requirements. However, to avoid complete dependence on a single sector, the Government has taken a political decision to which effect is given in its programme for the next seven years and which will enable us to establish the necessary conditions for a dynamic process capable of creating a productive economy based on the principles of collective autonomy. This programme was submitted to the international community in November 1983, when the conference of donors to Djibouti was held. Friendly countries and international organizations responded favourably to our appeal and contributed to the success of that conference. I take this opportunity to thank them for that response. We are convinced that the commitments entered into at the conference will be honoured so that we can attain our objectives.
338.	The Republic of Djibouti would also like to promote fruitful co-operation with economic and trade partners based on mutual respect and the principles of interdependence and equality. We attach great importance to regional and interregional economic co-operation among developing countries, and we are ready to make our contribution to these efforts. We appreciate the value of fruitful co-operation with our Arab and African brothers and with other friendly countries.
339.	We have always applied a policy of good- neighbourliness and non-interference in the internal affairs of other countries and, in the regional context, this ensures that trust, tolerance and mutual understanding prevail. Faithful to that position, we continue to work in this direction and we urge other States to intensify their efforts to create the conditions necessary to ensure the restoration of peace and stability to our region. We believe that initiatives in favour of a positive dialogue should be directed above all to developing significant co-operation in cultural and trade exchanges. We also believe that success for such a peace policy can be achieved only if we respect the fact that each of us is different.
340.	Here we should like to pay a tribute to the efforts to ensure a dialogue that will have a positive impact on our region as a whole.
341.	On the subject of the Indian Ocean, we believe that it is essential to apply the principles contained in the Declaration of the Indian Ocean as a Zone of Peace in order to avoid any continuance of the military escalation in that region. The Republic of Djibouti fully supports the wish expressed by the countries of the region and other States that want the Indian Ocean to become a zone of peace. Accordingly, we support the tireless efforts of the Ad Hoc Committee on the Indian Ocean to convene the Conference on the Indian Ocean.
342.	Last July, international shipping in the Red Sea faced an unprecedentedly dangerous situation when 18 or 19 ships belonging to different nations were damaged by mines. It goes without saying that this criminal act opens up new prospects of international terrorism, the consequences of which are unforeseeable.
343.	The Republic of Djibouti, as a coastal State whose economic stability depends on maritime trade, views the deliberate mining of international waters with concern and anxiety. We have said that we are willing to co-operate with States in the Red Sea basin to prevent any such occurrences in future. This danger might not be limited to a single region of the world. Nobody knows where it will strike next. In these circumstances, the international community must be vigilant.
344.	The Palestinian question remains the crucial issue in the Middle East crisis. At its last session and at earlier sessions, the General Assembly adopted a number of resolutions condemning unambiguously the practices of the State of Israel in the occupied Arab territories and declaring null and void all the administrative and legislative measures taken by the occupying Power in pursuit of its annexionist and expansionist policy.
345.	So far, no tangible results have been achieved. On the contrary, the occupying Power, through its discriminatory and arbitrary measures, has been strangling the economic, cultural and social life of the Palestinians and has been encouraging new settlers to come by using force and terror.
346.	Much has been said about peace in the Middle East. We believe it is high time to talk about justice, for peace is a corollary of justice. Several peace plans have been proposed but none has yet taken effect because of the stubbornness and the categorical rejection of the Israeli Government.
347.	We believe that the only path to just and lasting peace is recognition of the inalienable rights of the Palestinian people to self-determination and to the creation of an independent and sovereign State, the withdrawal of Israeli troops from the Arab territories occupied since 1967, including the Holy City of Jerusalem, and recognition of the PLO as the sole and authentic representative of the Palestinian people.
348.	We would, here, pay tribute to the courage of the Palestinian people and congratulate the Chairman of the Executive Committee of the Palestine Liberation Organization, our brother Yasser Arafat, for his tireless efforts to ensure that the objectives of his people are attained.
349.	Since Israel has been occupying Jerusalem, the Islamic holy places have been the object of acts of sacrilege by Zionist extremists whose declared goal is to destroy the Christian and Muslim holy places, actions that they consider as the first steps towards complete Judaization of Jerusalem.
350.	For centuries, the Muslims have been protecting the Christian and Jewish holy places, in accordance with the prescriptions of the sacred Koran, establishing relations between Muslims and those that received the writings before them. But, alas, nothing prevents the Zionist zealots from committing dastardly and cowardly crimes that will be inscribed in the annals of the darkest pages of the history of mankind. We believe that the international community must shoulder its moral and political responsibility and condemn such actions and ensure that the holy places of the various religions are kept safe.
351.	Israel has always shown that it can indulge in acts of aggression against its neighbours as it sees fit. The most recent was the invasion of Lebanon in June 1982. We should not like to recall the horrors of that war, but we want to express our deep concern over Israel's continuing occupation of southern Lebanon and over the arbitrary measures taken by the occupying forces. Israel's attempts to isolate southern Lebanon by blocking the two main roads linking the south to the north, the restrictions on freedom of movement imposed on the inhabitants, its repression of the population there and its usurpation of the natural resources expose the real intentions of the Zionist occupiers.
352.	The United Nations must exert pressure on Israel so that it will submit to the principle of the inviolability of the sovereignty and territorial integrity of States and withdraw its troops from southern Lebanon, in accordance with the provisions of Security Council resolutions 508 (1982) and 509 (1982). We call on the international community to help Lebanon regain its sovereignty over all of its national territory so as to allow for the reconstruction of that country, which for a decade has been subjected to unprecedented suffering and devastation.
353.	The constant search for solutions to the tragic situation in South Africa has unfortunately not yet yielded any positive results. Confrontation and violence are constantly occurring, for the racist regime of Pretoria arrogantly rejects all appeals launched by the international community to abandon its policy of apartheid and continues to refuse to give the great majority of the people of South Africa fundamental political and human rights and freedoms.
354.	The international community believes that apartheid has become a well-established system of institutionalized racism and racial discrimination against the black majority of South Africa. That is why apartheid has repeatedly been condemned as a crime against humanity. International mobilization to ensure the total elimination of that scourge is a sacred duty of the international community.
355.	We reaffirm here the legitimacy of the struggle of the people of South Africa to eliminate that curious system, which flouts the most elementary rights of an entire people.
356.	It is more than high time for the international community to take concerted action to avoid any escalation of violence that could give international dimensions to this conflict. We urge all States to respect the decisions adopted at international conferences.
357.	Last August, the apartheid regime introduced a so-called new constitution which exposed another aspect of the odious policy of segregation, racism and racial discrimination in South Africa. This so-called constitution is a new strategy of confrontation which opens the doors to violence and police brutality against the black majority. It brought back to life that old policy of the colonial era which is now in its death throes: "divide and rule". However, we did note that the election of the three-chamber parliament required by the constitution through a referendum was almost completely boycotted. This humiliating defeat inflicted on the policy of apartheid was an outstanding proof of the great extent of popular support for the black majority struggling in South Africa. We believe that this so-called new constitution and the manoeuvres relating to it are just another aspect of apartheid which we must condemn and declare null and void.
358.	We declare once again that condemning apartheid means actively supporting the liberation struggle and giving increased assistance to the liberation movements of South Africa.
359.	As far as Namibia is concerned, the racist regime in South Africa continues to occupy the country illegally. The presence of the armed forces and the administrative authorities of South Africa in Namibia, the brutal repression of the Namibian people, the constant violation of human rights and the illegal exploitation of Namibia, and the attacks against neighbouring independent States, all of these must be forcefully condemned.
360.	Any negotiations towards a political solution in Namibia must try to arrive at a cease-fire, followed by an immediate and unconditional withdrawal of the South African occupying forces from the territory so as to enable the Namibian people to exercise their inalienable right to self-determination and independence, in accordance with General Assembly resolution 1514 (XV).
361.	We reaffirm that the United Nations plan for Namibia, for which Security Council resolution 435 (1978) provides a framework, remains the sole basis for a just and peaceful settlement of the question of Namibia. We must strongly condemn the most recent manoeuvres of the South African administration which are designed to flout the United Nations plan, thus violating the resolutions and decisions of the United Nations and leading to the continuing colonial domination of Namibian territory by South Africa.
362.	We strongly condemn the repeated acts of aggression and attacks perpetrated by the South African armed forces against neighbouring sovereign independent States, trying to intimidate, destabilize and discourage them from providing support to the liberation fronts.
363.	In particular, we pay tribute to the front-line States, which have sacrificed a great deal to the cause of Namibian liberation and have stepped up their moral and material aid to the courageous people of Namibia and to SWAPO, despite the constant threats by South Africa. We call upon the international community to increase its generous assistance to the Namibian people struggling under the leadership of SWAPO, their sole authentic representative.
364.	We believe that any economic or financial co-operation with South Africa would only increase the capacity of that apartheid regime to commit aggression and thus intensify its brutal repression of the African majority in South Africa.
365.	With regard to Chad, we have always stated from this rostrum our conviction that foreign intervention or interference can never settle that problem. We now welcome the fact that France and the Libyan Arab Jamahiriya have decided to withdraw their respective forces from that territory. We hope that this new situation will lead to a resumption of the reconciliation process between brothers in Chad and that they will embark on an authentic dialogue aimed at ending a tragic situation that has already lasted too long. We trust that the efforts of the Organization of African Unity [OAU] to resolve the problem will be stepped up in order to create an atmosphere and a framework conducive to dialogue in Chad.
366.	My country reaffirms its position with regard to Western Sahara, namely, that the Saharan people should be enabled to exercise their right to self- determination. We fully support the consensus obtained within the framework of the OAU on organizing a referendum so that the Saharan people can express their wishes freely and in accordance with the various resolutions of the OAU summits.
367.	We welcome the efforts undertaken for the solution of this problem and trust that the impetus will be maintained in order to preserve peace in our continent. We sincerely hope that the unity and understanding among the countries of the Maghreb will help the OAU in the search for a peaceful solution to this problem.
368.	Turning now to the conflict between Iraq and the Islamic Republic of Iran, the Republic of Djibouti is deeply saddened by the dangerous situation in which those two countries have been involved for the past four years. They have been engaged in a bitter conflict in which they have both suffered and exhausted human, economic and material resources that could have been used for their economic development.
369.	While we appreciate the constant efforts of the Security Council and the good offices of the Secretary-General and the Movement of Non-Aligned Countries, as well as those of the Organization of the Islamic Conference, we must nevertheless express our deep concern and sorrow at the failure of the efforts undertaken to find a peaceful solution to the conflict. We regret that the war has recently been extended to the Gulf region and we feel that this could not only threaten the region but also have serious repercussions on world peace and security.
370.	We welcome the wise action of the States members of the Gulf Co-operation Council in seeking a peaceful solution to that tragic conflict, and my Government has consistently supported the efforts undertaken by the Organization of the Islamic Conference and the Movement of Non-Aligned Countries.
371.	We fully appreciate the positive initiative taken unilaterally by the Iraqi Government with a view to starting negotiations and halting military operations. We believe that efforts must be redoubled and support given to all initiatives in the hope of bringing peace to that region.
372.	The Afghan crisis is still unresolved despite intensive efforts in the search for a political settlement based on full respect for the independence, sovereignty, territorial integrity and non-aligned status of Afghanistan. It is clear that foreign armed intervention and the permanent foreign presence make it impossible for the Afghan people to express their wishes through free elections. The withdrawal of foreign troops and strict respect for the principles of the Movement of Non-Aligned Countries would enable the Afghan people to choose their future in freedom.
373.	Tue Kampuchean people are the victims of foreign invasion and armed occupation. That situation is still unresolved and is a matter of concern to all nations that cherish peace. The Republic of Djibouti is opposed to foreign armed intervention and to the presence of foreign troops in the territory of Kampuchea. We reaffirm the need for all foreign troops to be withdrawn from Kampuchea in order to promote a political settlement that will ensure respect for the independence and territorial integrity of Kampuchea and restore its sovereignty, in accordance with the relevant resolutions of the United Nations.
374.	With regard to the Korean Peninsula, we believe that the unity of Korea can be achieved peacefully through direct negotiations between the two parties concerned, without any outside intervention or interference. We call for an early resumption of the dialogue in order to reduce the present tension and establish trust between the two parties, thus preparing the ground for a peaceful settlement in accordance with the principles of the Charter of the United Nations and making it possible to satisfy the national aspirations of the Korean people.
375.	We wish to reaffirm the importance that we attach to what could be called the world conscience. On the basis of the elementary principles of the right to live in dignity and guided by the fundamental principles of the Universal Declaration of Human Rights, all nations represented here must shoulder their responsibilities so that solutions may be found to the most urgent problems facing our peoples, in particular the poorest among them. We are convinced that through the determination and political will of each State we shall be able to bring to international relations more tolerance and fairness based on open and loyal co-operation. Practical examples of this exist, and we believe that, despite all difficulties, we must build upon them and strengthen them so as to give hope to future generations.
376.	We might also mention South-South co-operation as part of this dynamic process. We welcome the realignments in the third world that should make it possible to ensure authentic dialogue between their peoples, leading to stability and peace.
377.	I said earlier that in the context of this world conscience we all have a collective responsibility, and it is in the United Nations that we come closest to that reality. We sincerely hope, as the fortieth anniversary of the creation of the United Nations approaches, that greater and greater efforts will be made to ensure that we achieve the purposes and principles of the Organization, for the benefit of mankind as a whole.
